Citation Nr: 0622803	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  94-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gynecological 
disorder, status post hysterectomy and oophorosalipingectomy 
(claimed as abnormal cells of the cervix), and if so, whether 
service connection is warranted therefore.  

2.  Entitlement to service connection for headaches, 
including as secondary to service-connected hypertensive 
cardiovascular disease.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran service connection for abnormal 
cells of the cervix in a September 1990 rating decision.  The 
veteran did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to 
September 1990 in support of the veteran's claim for service 
connection for a gynecological disorder (claimed as abnormal 
cells of the cervix) is material.

3.  The veteran's dysplasia diagnosed in February 1989 is not 
related to any injury or disease that was incurred in 
service; nor does she currently have dysplasia. 

4.  The veteran's total hysterectomy and 
oophorosalipingectomy was due to chronic pelvic inflammatory 
disease with adhesions that is not related to any injury or 
disease incurred in service.

5.  The veteran's headaches are proximately due to her 
service-connected hypertensive cardiovascular disease.


CONCLUSIONS OF LAW

1.  The September 1990 RO rating decision that denied service 
connection for abnormal cells of the cervix is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2005).

2.  New and material evidence has been received and the 
veteran's claim for service connection for a gynecological 
disorder status post hysterectomy and oophorosalipingectomy 
(claimed as abnormal cells of the cervix) is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  Service connection for a gynecological disorder status 
post hysterectomy and oophorosalipingectomy is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).

4.  Service connection for headaches as secondary to service-
connected hypertensive cardiovascular disease is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, the veteran's claim to reopen for 
service connection for abnormal cells of the cervix was filed 
in December 1992, prior to the enactment of VA's current 
notice requirements.  Thus notice was provided to the veteran 
subsequent to the initial AOJ decision in March 1993, and her 
claim was readjudicated in a December 2004 Supplemental 
Statement of the Case.  Additional notice was provided to the 
veteran in April 2005, and her claim was thereafter 
readjudicated in an August 2005 Supplemental Statement of the 
Case.  These notices appropriately advised the veteran of all 
the Pelegrini II notice elements as listed above.  
Furthermore, the April 2005 notice advised the veteran of the 
specific reason for the previous denial and that information 
and evidence must be submitted related to that unestablished 
fact.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover the claim 
was subsequently readjudicated after providing the veteran 
with an opportunity to respond to each notice sent.  
Furthermore, the veteran was told it was her responsibility 
to support the claim with appropriate evidence, and she was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices; and she has done so throughout the 
claim process.  In a July 2004 statement, the veteran 
indicated that she had no additional evidence to provide to 
VA in support of her claim.  Thus, the Board considers the 
notice requirements met, and the actions taken by VA to have 
cured the error in the timing of the notice.  Further, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for March 1989 through 
June 2004.  Private treatment records were obtained by the RO 
from August 1985 through May 2004.  The veteran was notified 
in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  She 
has not identified any additional evidence that has not 
either been submitted by her or obtained by the RO.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examination 
was provided to the veteran in March 1999 and April 2001.  

The Board notes that, as set forth below, it is granting 
service connection for headaches as secondary to the 
veteran's service-connected hypertensive cardiovascular 
disease.  In light of the favorable decision contained 
herein, that is, the granting of the claim, it is clear that 
sufficient evidence was developed on this issue in this 
respect.  To the extent that there may be any deficiency of 
notice or assistance, the Board finds that there is no 
prejudice to the veteran in proceeding with her claim given 
the favorable nature of the Board's decision. 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.  

II.  Analysis

Gynecological Disorder (Claimed as abnormal cells of the 
cervix)

The veteran's claim was previously denied by a September 1990 
rating decision.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In the present case, the RO initially denied reopening the 
veteran's claim, but in a December 2004 Supplemental 
Statement of the Case, the RO found that new and material had 
been submitted and it reopened and denied the veteran's claim 
on the merits.  Regardless of the RO's actions, the Board 
must itself determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to September 1990 is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  
 
The Board finds that new and material evidence has been 
received since September 1990 and thus the veteran's claim 
for service connection is reopened.  Specifically the Board 
finds material the VA examination reports from March 1999, 
April 2001 and November 2004 as these reports contain 
opinions as to the relationship between the veteran's current 
gynecological disorder(s) and her military service.  Thus the 
Board may consider the veteran's claim for service connection 
for gynecological disorder, status post hysterectomy and 
oophorosalipingectomy, on its merits.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to a current disability, the post-service medical records 
show that the veteran was diagnosed by Pap smear in March 
1989 to have Class III dysplasia.  She underwent a colposcopy 
and conization in June 1989.  A follow-up Pap smear taken in 
November 1989 was negative for any dysplasia.  

In October 1989 the veteran was seen at VA complaining of 
continued pelvic and rectal pain asking to be admitted and 
have "her female organs out."  She was referred to her 
private doctor that performed the June 1989 colposcopy and 
conization.  A November 1989 note in the VA treatment records 
indicates that her private doctor had called and indicated 
that the veteran had not responded to conservative treatment 
and he has diagnosed her to have chronic pelvic inflammatory 
disease.  He was recommending exploratory pelvic surgery with 
the possibility of a total abdominal hysterectomy and 
appendectomy.

The medical records show that the veteran did undergo 
exploratory laparoscopic surgery on December 6, 1989.  The 
findings included multiple omental to anterior peritoneal 
wall adhesions, ovarian to posterior cul-de-sac adhesions, 
adnexa to peritoneal adhesions, left ovarian cyst, and a 
normal appearing uterus.  Her tubes were edematous and 
swollen consistent with chronic pelvic inflammatory disease.  
Based upon these findings, a total abdominal hysterectomy, 
bilateral salpingo-oophorectomy and appendectomy were 
performed.  The final diagnoses were chronic pelvic pain and 
pelvic adhesive disease.  The pathology report following this 
surgery revealed only mucous cysts in the cervix but no 
dysplasia, proliferative endometrium adhesions of the serosa, 
capsular fibrosis and adhesions of the ovaries and cystic 
follicles, peritubal adhesions of the oviduct with focal 
fusion of the mucosal folds consistent with healed chronic 
salpingitis (mild), and a vermiform appendix with serosal 
adhesions.  

The current VA treatment records show that the veteran 
continues to be seen annually for check ups and Pap tests but 
no significant problems are shown.  Thus the Board finds that 
the veteran has a current disability as defined in the 
regulations due to loss of creative organs.  She does not, 
however, currently have any abnormal cells of the cervix as 
the cervix was removed as part of her total abdominal 
hysterectomy.  In addition, the veteran had a normal Pap test 
in November 1989 subsequent to the colposcopy and conization 
in June 1989, which indicates that all the dysplasia was 
removed at that time.  

Thus the Board will consider whether the veteran's chronic 
pelvic inflammatory disease with adhesions, which was the 
reason for the total abdominal hysterectomy and salpingo-
oophorectomy, is related to any injury or disease that was 
incurred in or aggravated by her military service.

The veteran entered service on January 15, 1981.  Her first 
visit to the Gynecology Clinic was on January 20, 1981 for 
birth control pills.  However, she was seen in emergency room 
on January 21, 1981 with complaints of vaginal bleeding for 
two hours and lower abdominal cramps.  She said she had been 
on birth control pills for three weeks.  She reported having 
used three sanitary pads that day.  Physical examination 
showed suprapubic tenderness with palpation, no rebound, no 
guarding, no fundus, irregular cervix, moderate bilateral 
adnexa tenderness, blood in vaginal vault and large blood 
clot on sanitary pad.  The assessment was dysfunctional 
bleeding, possible breakthrough from birth control pill, and 
rule out possible abortion.  On January 22nd, she was seen in 
the Gynecology Clinic where she again reported beginning on 
birth control pills in early January.  Physical examination 
was normal.  The impression was breakthrough bleeding and her 
medication was changed.  

The next record is a report of gynecologic cytology from July 
1982.  This report shows that the veteran had cervical 
inflammation with dilated blood vessels on physical 
examination.  Pap results included endocervical hyperplasia, 
repair type cells, and Class I squamous metaplasia.  However, 
there is no indication of follow-up in the records.  The next 
record is from July 22, 1983 when the veteran was seen in the 
emergency room with complaints of abdominal cramps for one 
day, and feeling dizzy, nauseated, and whole body weakness.  
She reported that her menstrual cycle came regularly.  
Physical examination was basically normal.  A urinalysis and 
pregnancy test was ordered but no results are shown.  The 
assessment based upon the symptomatology was pelvic 
inflammatory disease.  However, the veteran was seen three 
days later at sick call for continuing complaints.  The 
record shows that she complained of a pelvic infection for 
three days and reported having been treated in the emergency 
room and given some medication.  She complained, however, 
that it was still painful to go to the bathroom and of having 
dizziness and nausea.  A urinalysis was done and a treatment 
note on July 26, 1983 reveals that it was positive for 
trichomonas.  Thus the veteran had a urinary tract infection 
and was treated with antibiotics.  

The next record of treatment was from October 1983 where she 
complained of a rash and discharge but denied any cramps.  
She was assessed to have yeast vaginitis.  She was next seen 
in February 1984 for her yearly pap smear and to again be 
started on birth control pills.  She reported in the past, 
however, experiencing "stomach upset" from the pill.  It is 
noted that she was currently without problems.  Her physical 
examination was essentially normal.  The gynecologic cytology 
report shows that her Pap smear was negative for dysplastic 
and malignant cells although some inflammation was present.  
She was seen again in September 1984 but no exam was 
conducted.  The treatment note indicates that the last pap 
showed no serious illness and that the veteran denied 
hypertension, leg pain or bleeding disorder.  She was 
prescribed birth control pills.  However, three weeks later 
she was seen with complaints of excessive bleeding.  She 
stated that she gets this problem whenever she takes birth 
control pills, (as the record indicated).  On examination 
there was no sign of anemia and her only symptom was cramps.  
Her birth control pills were changed.  

The veteran's separation examination does not show findings 
of any gynecological disorder.  A Report of Medical History 
completed by the veteran is not of record, although the 
veteran testified at her hearing in January 2006 that she did 
not report her problems at the time of her separation 
examination, believing that her record already showed them.  

Thus the Board finds that the service medical records do show 
that the veteran had some gynecological problems in service.  
The preponderance of the evidence, however, is against 
finding that any of these problems were the reason for her 
hysterectomy in 1989.  The medical evidence shows that the 
veteran underwent exploratory laparoscopy because of 
continued complaints of pelvic and rectal pain.  During the 
laparoscopy it was determined that she had severe pelvic 
adhesions and pelvic inflammatory disease as suspected and, 
therefore, a hysterectomy and salpingo-oophorectomy were 
done.  Although the service medical records do show some 
complaints of cramping, those complaints are either related 
to her menses or to urinary tract infections.  There is no 
indication that she complained of cramping between menses.  
There is also no indication as to the severity of the 
cramping.  Furthermore, there is no showing that the veteran 
had any diagnosis of a chronic condition that resulted in 
pelvic and rectal pain or that may have been a precursor to 
the chronic pelvic inflammatory disease which resulted in her 
hysterectomy.  The Board acknowledges that there is one 
record from July 1983 that appears to assess the veteran with 
pelvic inflammatory disease.  This record, however, fails to 
identify any clinical evidence for such an assessment.  
Furthermore, three days later the veteran was diagnosed by 
urinalysis to have trichomonas infestation.  The treatment 
records indicate that she continued to have the same pain 
through this three day period.  Thus the Board does not find 
this July 1983 assessment of pelvic inflammatory disease to 
be persuasive that the veteran in fact had pelvic 
inflammatory disease in service.  Rather these treatment 
records, when read together, persuade the Board that the 
assessment of pelvic inflammatory disease was merely a 
preliminary assessment prior to the conduction of clinical 
testing that, once done, proved the veteran had a trichomonas 
infestation and not pelvic inflammatory disease.

The Board's finding is supported by the VA examiner's 
opinion.  The veteran was initially examined in March 1999, 
but the examiner deferred her opinion pending review of the 
pathology report from her December 1989 surgery.  The 
examiner issued a follow-up report in April 2001.  
Unfortunately, the examiner's report was incomplete and she 
was asked to address the question of nexus.  Her final report 
was issued in November 2004.  In this report, she indicated 
that she had reviewed the veteran's claims file.  The 
examiner was asked to answer the question of whether she 
finds a gynecological disorder other than abnormal cells of 
the cervix that may be related to the veteran's service.  The 
examiner stated that there is evidence that the patient had 
had excessive menstruation which is consistent with 
menorrhagia, which she used oral contraceptives to control.  
Also in 1989 the veteran underwent a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy.  She 
stated that the outside medical records, however, show the 
indication for her hysterectomy was not for menorrhagia but 
was for menstrual cramps and pelvic pain.  Thus the 
examiner's opinion was that there is no link between the 
hysterectomy and the menorrhagia shown in service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for the 
gynecological disorder which resulted in the loss of her 
creative organs.  The evidence fails to show that the veteran 
was diagnosed by diagnostic testing to have chronic pelvic 
inflammatory disease while in service.  The first evidence of 
such a diagnosis was almost five years after service.  There 
is no evidence showing that the cramps complained of by the 
veteran in service are etiologically related to the chronic 
pelvic inflammatory disease with adhesions that was the 
reason for her hysterectomy.  The only opinion as to a 
relationship between the 1989 diagnosis and the veteran's 
military service is the VA examiner's opinion that the only 
gynecological disorder shown in service was menorrhagia that 
is unrelated to the complaints of pelvic pain, which was the 
indication for the hysterectomy.   

The preponderance of the evidence being against the veteran's 
claim for service connection, the doctrine of reasonable 
doubt does not apply.  Thus the Board finds that service 
connection for a gynecological disorder, status post 
hysterectomy and oophorosalipingectomy, must be denied.

Headaches

The veteran claims that she has headaches secondary to her 
service-connected hypertensive cardiovascular disease.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran is service-connected for hypertensive 
cardiovascular disease currently evaluated as 60 percent 
disabling.  The service medical records show that she had two 
episodes of high blood pressure during service and she 
complained of headaches both times.  The post-service medical 
records show that she has continued over the years to be 
treated for hypertension that has not always been well-
controlled.  They also show that she has continued to 
complain of headaches which have worsened over time.  VA 
examination reports from March 1999 and March 2001 both 
indicate that headaches are a symptom of the veteran's 
hypertension and may also be a symptom of her mitral valve 
prolapse.  The veteran submitted a statement from her private 
physician that states that she has chronic headaches which 
are believed to be caused by hypertension and post-op right 
brain abscess.  In August 1986, the veteran was seen in the 
emergency room at a private hospital with complaints of a 
headache.  Her blood pressure readings were 160/110, 140/102 
and 150/102.  A June 2004 VA treatment record shows the 
veteran complained of headaches once every two to three weeks 
with pressure like feeling associated with nausea and 
photophobia.  Her blood pressure was 142/69 and 138/80.  The 
assessment was headache consistent with migraine due to 
hypertension. 

Although the medical evidence shows that the veteran had a 
brain abscess that was drained in 1997 and that she continues 
to have abnormal EEG results, the evidence shows that she had 
these headaches long before 1997.  The current medical 
evidence shows that these headaches have worsened over time 
and that she currently is prescribed medication for treatment 
of them.  Therefore, although the headaches may be a symptom 
of her hypertension, the evidence shows that they have become 
disabling in and of themselves.

Thus the Board finds that the preponderance of the evidence 
is in favor of the veteran's claim that her headaches are 
proximately due to her service-connected hypertensive 
cardiovascular disease.  Service connection is therefore 
granted for headaches.


ORDER

New and material evidence has been submitted, and the 
veteran's claim for entitlement to service connection for a 
gynecological disorder, status post hysterectomy and 
oophorosalipingectomy (claimed as abnormal cells of the 
cervix), is reopened and denied.  

Entitlement to service connection for headaches as secondary 
to service-connected hypertensive cardiovascular disease is 
granted.


REMAND

The Board remands the veteran's claim of entitlement to TDIU.  
This decision grants secondary service connection for 
headaches.  The issue of TDIU is inextricably intertwined 
with the issue of the assignment of a disability rating for 
the veteran's now service-connected headaches.  Thus, the 
issue of TDIU must be remanded to be re-adjudicated at the 
same time that a disability rating is assigned for the 
veteran's headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with the current notice 
requirements as to the establishment of 
disability ratings and effective dates.  

2.  After assigning a disability rating for the 
veteran's headaches, readjudicate the veteran's 
claim for entitlement to a TDIU.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and her 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


